2022 IL App (4th) 220181-U

              NOS. 4-22-0181, 4-22-0182, 4-22-0183, 4-22-0184, 4-22-0185 cons.

                                IN THE APPELLATE COURT
            NOTICE                                                       FILED
This Order was filed under                                              July 21, 2022
Supreme Court Rule 23 and is            OF ILLINOIS
                                                                        Carla Bender
not precedent except in the                                         4th District Appellate
limited circumstances allowed      FOURTH DISTRICT                        Court, IL
under Rule 23(e)(1).

In re Abr. B.-F., a Minor                              )       Appeal from the
                                                       )       Circuit Court of
(The People of the State of Illinois,                  )       Peoria County
              Petitioner-Appellee,                     )       Nos. 19JA135
              v.      (No. 4-22-0181)                  )               19JA136
Brian F.,                                              )               19JA137
              Respondent-Appellant).                   )               19JA138
                                                       )               20JA138
                                                       )
In re Abl. B.-F., a Minor                              )
                                                       )
(The People of the State of Illinois,                  )
              Petitioner-Appellee,                     )
              v.      (No. 4-22-0182)                  )
Brian F.,                                              )
              Respondent-Appellant).                   )
                                                       )
                                                       )
In re At. B.-F., a Minor                               )
                                                       )
(The People of the State of Illinois,                  )
              Petitioner-Appellee,                     )
              v.      (No. 4-22-0183)                  )
Brian F.,                                              )
              Respondent-Appellant).                   )
                                                       )
                                                       )
In re Ar. B.-F., a Minor                               )
                                                       )
(The People of the State of Illinois,                  )
              Petitioner-Appellee,                     )
              v.      (No. 4-22-0184)                  )
Brian F.,                                              )
              Respondent-Appellant).                   )
                                                       )
                                                       )
                                                             )
 In re Ak. B.-F., a Minor                                    )
                                                             )
 (The People of the State of Illinois,                       )
               Petitioner-Appellee,                          )        Honorable
               v.      (No. 4-22-0185)                       )        Derek G. Asbury,
 Brian F.,                                                   )        Judge Presiding.
               Respondent-Appellant).                        )


               JUSTICE STEIGMANN delivered the judgment of the court.
               Justices Turner and Cavanagh concurred in the judgment.

                                              ORDER

¶ 1 Held:      The appellate court affirmed the judgments of the trial court terminating
               respondent’s parental rights because the trial court’s findings were not against the
               manifest weight of the evidence.

¶2             Respondent, Brian F., is the father of Abr. B.-F. (born April 2016), Abl. B.-F.

(born April 2017), At. B.-F. (born March 2019), Ar. B.-F. (born March 2019), and Ak. B.-F.

(born March 2020). (We note that At. B.-F. and Ar. B.-F. are twins.) In February 2022, the trial

court found respondent was an unfit parent and termination of respondent’s parental rights would

be in the minor children’s best interest. Respondent appeals, arguing that the trial court’s fitness

and best-interest determinations as to each child were against the manifest weight of the

evidence. We disagree and affirm.

¶3                                      I. BACKGROUND

¶4             A. The Proceedings Relating to Abr. B.-F., Abl. B.-F., At. B.-F., and Ar. B.-F.

¶5             In May 2019, the State filed petitions for adjudication of wardship for Abr. B.-F.,

Abl. B.-F., At. B.-F., and Ar. B.-F., alleging the children were neglected in that the children lived

in an environment injurious to their welfare when living with respondent and their mother

because they engaged in acts of domestic violence in front of the minor children. See 705 ILCS

405/2-3(1)(b) (West 2018). On the same day the petitions were filed, the trial court conducted a


                                                -2-
shelter care hearing and placed temporary custody and guardianship of all four children with the

guardianship administrator of the Department of Children and Family Services (DCFS). In

August 2019, the trial court adjudicated the children neglected minors.

¶6             In October 2019, the trial court conducted a dispositional hearing at which it

entered a written order making Abr. B.-F., Abl. B.-F., At. B.-F., and Ar. B.-F. wards of the court

and finding respondent unfit for reasons other than financial circumstances alone to care for,

protect, train, educate, supervise, or discipline the minors, and it was in the best interest of the

minors to be made wards of the court. The court placed guardianship and custody of the minors

with the guardianship administrator of DCFS. The written order also stated, “The parents are

admonished that they must cooperate with the Department of Children and Family Services,

comply with the terms of the service plans, and correct the conditions which require the

child[ren] to be in care, or risk termination of parental rights.”

¶7                            B. The Proceedings Regarding Ak. B.-F.

¶8             In March 2020, when Ak. B.-F. was born, the State filed a petition for

adjudication of wardship, alleging that Ak. B.-F. was a neglected minor in that he lived in an

environment injurious to his welfare in that respondent had been found unfit in Abr. B.-F.,

Abl. B.-F., At. B.-F., and Ar. B.-F.’s cases, among others, and “there has been no subsequent

finding of fitness.” The petition further alleged respondent had not completed services that would

result in a finding of fitness or a return home of Ak. B.-F.’s siblings. At the shelter care hearing

conducted the same day the petition was filed, the trial court placed temporary custody and

guardianship of Ak. B.-F. with the guardianship administrator of DCFS.

¶9             In August 2020, the trial court adjudicated Ak. B.-F. a neglected minor.

Immediately after the adjudicatory hearing, the court conducted a dispositional hearing at which




                                                 -3-
it (1) adjudicated Ak. B.-F. a ward of the court, (2) found respondent unfit for reasons other than

financial circumstances alone to care for Ak. B.-F., and (3) placed guardianship of Ak. B.-F. with

the guardianship administrator of DCFS.

¶ 10                                C. The Termination Hearings

¶ 11            In July 2021, the State filed petitions to terminate respondent’s parental rights as

to each of the minor children. The State alleged respondent was an unfit parent within the

meaning of the Adoption Act (750 ILCS 50/1 et seq. (West 2020)) because he failed to make

reasonable progress toward the children’s return to him during the nine-month period of October

2020 to July 2021. Id. § 1(D)(m)(ii).

¶ 12            In February 2022, the trial court conducted a bifurcated termination hearing on

the State’s petitions.

¶ 13              1. The Proceedings Addressing Respondent’s Parental Fitness

¶ 14            The guardian ad litem (GAL) asked the trial court to take judicial notice of its

prior orders and the permanency hearing reports filed with the court. The court responded, “[A]s

it relates to judicial notice given that the burden of proof is different, it’s what’s considered

preponderance versus clear and convincing. It’s for benchmark purposes as to what ongoing

services were.”

¶ 15            The permanency reports showed that respondent was required to engage in the

following services: (1) individual counseling, (2) domestic violence counseling, (3) parenting

classes, and (4) psychological evaluations.

¶ 16                                      a. Justin Sangalli

¶ 17            Justin Sangalli testified that he worked for “FamilyCore” and was the caseworker

for all of the children from October 2020 through July 2021.




                                                 -4-
¶ 18           Sangalli testified that in the spring of 2021, the domestic violence service

provider informed him that “both parents possessed the capabilities, possessed the tools, had

reached their limit of service time, basically, of information that could be provided them. But

they showed a lack of ability to apply those services when needed.” Sangalli explained that

respondent and the children’s mother had “domestic violence incidents that took place in their

home” which caused them to be unsuccessfully discharged from domestic violence services.

Sangalli further explained that he could not get respondent services through another provider

“based upon a previous issue of [respondent’s]. So, there w[ere] just no other options for

referrals to get him into domestic violence.”

¶ 19           Regarding individual counseling, Sangalli testified that respondent initially

attended marital counseling with the mother. However, the provider recommended switching to

individual counseling after just a few sessions. Respondent attended individual counseling but

was unsuccessfully discharged in March or April 2021 for lack of attendance.

¶ 20           Regarding visitation, Sangalli testified that both parents participated in visitation

consistently until May 2021. Up until the end of May 2021, the parents had visits with the kids

for “four hours in the[ir] home weekly, supervised by the agency.” In May 2021, Sangalli

received a call from a case aide reporting that the parents would not let the aide into the home for

the scheduled visit. Sangalli went to the parents’ home to see what was going on. When he

arrived, the parents explained to Sangalli that “they did not know that case aide, did not trust that

case aide and w[ere] not going to allow them to enter their home.” Sangalli testified that the

conversation “escalated” and he perceived “a little more aggression from both parents towards

[him].” Sangalli left, called his supervisor, and informed the supervisor of the situation. Sangalli

said they made the decision to shorten visits to two hours per week and to conduct them at the




                                                -5-
agency.

¶ 21           In the months that followed, the parents began to miss visits with the children and

were less cooperative. Because of marital problems between respondent and the mother, the

agency separated them for visits, meaning each parent saw the children for one hour. Sangalli

testified that respondent missed one visit because he was in jail. Sangalli testified he never felt it

was safe to return the children home at any point to either parent.

¶ 22           On cross-examination, Sangalli testified that when he went to the parents’ home

in May 2021, respondent was speaking calmly and not yelling when Sangalli first arrived.

Sangalli further stated that the case aide was not present when he arrived and he did not observe

respondent refuse to let the case aide in the home.

¶ 23                                 b. Respondent’s Testimony

¶ 24           Respondent testified that he attended counseling and domestic violence services

beginning in October 2020. He explained that he and his wife initially received marital and

domestic violence counseling together but that ended when their service provider completed his

internship. Thereafter, respondent attended individual counseling and obtained domestic violence

services from a different service provider. Regarding counseling, respondent stated that he

attended one session of marital counseling with the children’s mother but the provider

recommended individual counseling and discharged the parents from couples’ counseling.

Respondent said he was told the discharge would be considered “neutral” not unsuccessful.

¶ 25           Respondent acknowledged that he was discharged from individual counseling

because he missed too many sessions in the spring of 2021. He explained that he missed the

sessions because of work, his financial situation, and the other services he was required to attend.

Respondent stated he had a very busy schedule with multiple services and struggled to maintain




                                                 -6-
enough hours at his job to afford his home.

¶ 26           Regarding domestic violence, respondent testified that he learned many skills

from the domestic violence services he received and he used them. On cross-examination,

respondent described one incident during the winter of 2020 and 2021 during which he got into a

verbal argument with his spouse and applied the techniques he had learned. He testified that the

techniques did not work with her. Respondent explained that he tried to communicate calmly and

when that did not work, he “stepped back for a little bit, gave [her] a breather.” When he

attempted to reinitiate communication, she “flared up further.”

¶ 27           Respondent testified he then decided to go outside and smoke a cigarette to “calm

down and just let it go and breathe easy.” Respondent said when he went back inside, his spouse

was still very upset and was escalating things. Respondent began to pack his things and told her

he was going to take a “time-out away from this.” She escalated the conflict by “pushing things

or storm[ing] into the room.” Respondent said he made a mistake by following his spouse to

continue a heated conversation even though he was trying to calm her down. Respondent also

acknowledged he blocked a doorway. His spouse called the police after respondent began to

follow her.

¶ 28           The State then asked respondent, “What about the allegations about punching her

back window of the van and slashing her tires?” Respondent stated the tires were never slashed

and explained the broken window as follows. Respondent got in the car and his spouse came to

get him out. Respondent stepped out of the vehicle and walked around to the back of the vehicle.

As he did so, she began to back up into him. Respondent did not know if she was aware he was

there, so he tapped on the back window and began to back away. When the van kept coming

towards him, he hit the window to stop her from running him over.




                                               -7-
¶ 29                         c. The Trial Court’s Parental Fitness Findings

¶ 30              Before issuing its ruling, the trial court reiterated that it was only considering the

court orders and reports that it earlier took judicial notice of for “benchmark purposes and

identifying services from which progress would be measured.”

¶ 31              The trial court determined that the State had proved the allegations regarding lack

of reasonable progress. The court explained that it found Sangalli’s testimony credible and

respondent’s testimony questionable. The court stated it believed respondent was downplaying

his involvement in the two domestic violence incidents about which he testified, particularly

when respondent discussed breaking the car window. However, even assuming respondent was

telling the truth, the court noted that during the nine-month period alleged in the petitions,

respondent (1) chose to continue living with a partner who was provoking or instigating domestic

violence incidents and (2) was not able to successfully implement what he learned in domestic

violence classes to create a safe environment so the children could be returned home.

¶ 32              The trial court further noted that visits did not progress to unsupervised at any

point and Sangalli never believed it was safe to return the children. The court also observed that

respondent did not complete any of his services and was unsuccessfully discharged, regardless of

the reasons therefor. Accordingly, the court found the State proved by clear and convincing

evidence that respondent failed to make reasonable progress toward the return of the children

during the relevant nine-month period.

¶ 33                  2. The Proceedings Addressing the Children’s Best Interest

¶ 34              Immediately after the fitness proceedings concluded, the trial court conducted a

hearing on the issue of whether terminating respondent’s parental rights was in the children’s

best interests.




                                                   -8-
¶ 35           Sangalli testified that Abr. B.-F. and Abl. B.-F. were placed together in a fictive

kin placement. At. B.-F. and Ar. B.-F., the twins, were placed together in a traditional foster

home, and Ak. B.-F. was in a separate traditional foster placement. Sangalli testified that the

placements were currently providing each of the children with all of their material, educational,

and emotional needs. The children had established strong bonds with their foster parents, and the

younger three children had spent more time living at their current placements than with

respondent. Sangalli opined that the two older children, Abr. B.-F. and Abl. B.-F., had a stronger

bond with their foster parents than with the biological parents based on where those children

went to seek emotional support and stability. Sangalli further testified that the foster parents

provided safe, loving, stable homes for the children and all wished to provide permanency

through adoption.

¶ 36           Respondent testified that he was living by himself in a house that was large

enough to accommodate all of the children. Respondent stated he was willing and able to provide

food, shelter, and clothing for the children and was fully capable of caring for the children.

Respondent said he was bonded to all of his children but particularly to Abr. B.-F. because he

was older. Respondent said that words could not describe the bond he had with Abr. B.-F. but

characterized it as “unbreakable.” Respondent stated that when he had in-home visits with the

children, he played with them, fed them, and did many different activities with them. Respondent

testified, “I got kind of comfortable with feeling like for those few hours my family was intact.

*** [I]t’s what I could picture everyday life being. It’s happy.” Respondent also emphasized that

the children had a close relationship with his family and friends, including his two older children.

¶ 37           The trial court found termination of respondent’s parental rights to be in the

children’s best interests. The court noted that even though respondent had a bond with his




                                                -9-
children, the children had a stronger bond with their foster parents. The court noted that the

children had spent the majority of their lives in their current placements where their needs were

being met on a daily basis. The court concluded that the children were “very well-bonded” with

the foster parents, who were doing the “heavy lifting” of day-to-day care. Accordingly, the court

terminated respondent’s parental rights as to all five children.

¶ 38           This appeal followed.

¶ 39                                       II. ANALYSIS

¶ 40           Respondent appeals, arguing that the trial court’s fitness and best-interest

determinations as to each child were against the manifest weight of the evidence. We disagree

and affirm.

¶ 41                               A. The Fitness Determinations

¶ 42                                   1. The Applicable Law

¶ 43           The State must prove unfitness as defined in section 1(D) of the Adoption Act

(750 ILCS 50/1(D) (West 2020)) by clear and convincing evidence. In re N.G., 2018 IL 121939,

¶ 28, 115 N.E.3d 102. Section 1(D)(m)(ii) of the Adoption Act defines an unfit person as a

parent who fails to make “reasonable progress toward the return of the child” during any

nine-month period following an adjudication of neglect or abuse. 750 ILCS 50/1(D)(m)(ii) (West

2020). Reasonable progress is an objective review of the steps the parent has taken toward the

goal of reunification and examines the demonstrability and quality of those steps. In re Ta.T.,

2021 IL App (4th) 200658, ¶ 51, 187 N.E.3d 763. Reasonable progress exists when the trial court

can conclude that, in the near future, it will be able to order the children returned to parental

custody. Id.

¶ 44           A determination of parental unfitness involves factual findings and credibility




                                                - 10 -
determinations that the trial court is in the best position to make. In re M.I., 2016 IL 120232,

¶ 21, 77 N.E.3d 69. Accordingly, a trial court’s finding of parental unfitness will not be reversed

unless it is against the manifest weight of the evidence. N.G., 2018 IL 121939, ¶ 29. A decision

is against the manifest weight of the evidence when the opposite conclusion is clearly apparent.

Id.

¶ 45                                         2. This Case

¶ 46           Here, Sangalli testified that respondent was engaged in individual counseling and

domestic violence counseling but was unsuccessfully discharged from both because respondent

(1) missed sessions and (2) failed to implement what was being taught. Regarding domestic

violence, Sangalli stated the service provider believed it could not teach respondent anything

further. Sangalli also mentioned that respondent had instances of domestic violence during the

nine-month period in which respondent was supposed to be making measurable progress toward

the safe return home of his children. Sangalli testified that after the incident during which

respondent and the mother would not let a case aide into the home for supervised visits, Sangalli

and his supervisor made the decision to decrease visiting time to two hours, supervised at the

agency. Sangalli further testified that respondent and the mother could no longer attend visits

together due to their relationship issues.

¶ 47           Respondent, in large part, testified similarly to Sangalli. Respondent provided

justifications for why he was unsuccessfully discharged that could have minimized his fault.

However, the trial court found his credibility questionable, and even after taking respondent at

his word, the court believed the two instances of domestic violence about which respondent

testified demonstrated that the home environment was still unsafe for the children. The court

noted that (1) Sangalli never believed it was safe to return the children home, (2) respondent




                                                - 11 -
chose to continue living with the mother during the nine-month period, and (3) visits never

progressed to unsupervised. Accordingly, we conclude that the trial court’s findings that

respondent was unfit for failing to make reasonable progress were well supported by the record.

¶ 48                           B. The Best-Interest Determinations

¶ 49                      1. The Applicable Law and Standard of Review

¶ 50           At the best-interest stage of termination proceedings, the State bears the burden of

proving by a preponderance of the evidence that termination of parental rights is in the child’s best

interest. In re C.P., 2019 IL App (4th) 190420, ¶ 71, 145 N.E.3d 605. In reaching a best-interest

determination, the trial court must consider, within the context of the child’s age and

developmental needs, the following factors:

               “(1) the child’s physical safety and welfare; (2) the development of the child’s

               identity; (3) the child’s familial, cultural[,] and religious background and ties;

               (4) the child’s sense of attachments, including love, security, familiarity, continuity

               of affection, and the least disruptive placement alternative; (5) the child’s wishes

               and long-term goals; (6) the child’s community ties; (7) the child’s need for

               permanence, including the need for stability and continuity of relationships with

               parent figures and siblings; (8) the uniqueness of every family and child; (9) the

               risks related to substitute care; and (10) the preferences of the person available to

               care for the child.” (Internal quotation marks omitted.) In re J.B., 2019 IL App (4th)

               190537, ¶ 32, 147 N.E.3d 953; see also 705 ILCS 405/1-3(4.05) (West 2020).

¶ 51           A reviewing court affords great deference to a trial court’s best-interest finding

because the trial court is in a superior position to view the witnesses and judge their credibility.

C.P., 2019 IL App (4th) 190420, ¶ 71. An appellate court “will not disturb the trial court’s decision




                                               - 12 -
regarding a child’s best interests *** unless it is against the manifest weight of the evidence.” Id.

¶ 68. A best-interest determination is against the manifest weight of the evidence only when the

opposite conclusion is clearly the proper result. Id.

¶ 52                                        2. This Case

¶ 53           At the best interest hearing, the State essentially used the statutory “best interest

factors” (705 ILCS 405/1-3(4.05) (West 2020)) as a guide for its direct examination, asking

Sangalli if the foster parents were providing each factor for the children. And, as to each factor,

Sangalli invariably answered in the affirmative. As the trial court noted, the children had spent

the majority of their lives in their current placements and were well-bonded with the foster

parents who were providing day-to-day care and meeting the children’s needs. In particular, the

children looked to their foster parents for emotional support and stability. As Sangalli explained,

the children knew the foster parents “[are] there for them regardless.” The children were attached

to their current placements and foster parents, all of whom wished to provide permanency

through adoption. We conclude the trial court’s findings that termination was in the children’s

best interests were not against the manifest weight of the evidence.

¶ 54                                    III. CONCLUSION

¶ 55           For the reasons stated, we affirm the trial court’s judgments.

¶ 56           Affirmed.




                                                - 13 -